Exhibit 10.1


ITP Benelli SpA


Mr. Barbieri Giovanni
Via Valle 1A
00060 Castelnuovo di Porto (Rome)


Rome, July 20, 2011


Re: Employment letter for an undetermined period of time


Following our conversations, we have the pleasure to confirm that you have been
hired by us for an undetermined period of time, at the following conditions:


1. Starting date of employment agreement


You are employed starting September 1st 2011. Such date may be postponed to
September 16, 2011 in light of the expiration date of your current employment
agreement.


2. Trial period


Your employment is not conditioned to a trial period.


3. Position


You will be hired as a managing director (“Dirigente Industriale”) pursuant to
the terms of the National Collective Bargaining Contract for Managing Directors
of Industrial Companies  (“C.C.N.L. per I Dirigenti di Aziende Industriali”)
with the position of CFO of the group responsible for planning and control.


4. Economic terms


You will be paid annually a gross salary of Euro 130,000 to be paid in 13
monthly installments. You will also be paid an annual gross bonus of Euro
20,000  subject to the meeting of certain targets to be agreed upon.


5. Tickets for cafeteria


You will receive tickets for the cafeteria of Euro 5.26 per ticket for each full
day of actual work.


6. Place of work

 
 

--------------------------------------------------------------------------------

 

The usual place of work will be in Rome, Via Federico Zuccari 4, save the
travels that may be necessary for business reasons. In such cases you will be
entitled to be reimbursed the expenses actually incurred, with no additional
compensation, which is not provided by the above mentioned National Collective
Bargaining Contract for Managing Directors of Industrial Companies.


7. Prohibition of profit sharing


You agree for the entire period of your employment not to enter into, maintain,
directly or indirectly, a managing role, a profit sharing arrangement,
employment and/or any other activity, also without compensation, for any other
Company and/or person except for our Company.


8. Intellectual property rights


The rights deriving from any idea, suggestion or managerial or technical
improvement, or from any invention that you may study, obtain or achieve in
connection with this employment relationship, both alone and together with other
employees of the Company, and that refer to systems, methods and/or in general
other type of activity carried out by our Company, belong to our Company. The
above is subject to the inventor’s right having the right to be recognized as
the inventor of the invention. You will carry out each necessary formality, both
in Italy and abroad, for the protection of our rights above mentioned.


9. Insurance policies


The following insurance policies will be purchased by our Company for your
benefit:
a) policies provided by the National Collective Bargaining Contract for Managing
Directors of Industrial Companies: life insurance/total permanent invalidity for
an insured amount of Euro 280,759.91 and managing directors policies for
accidents within and outside the work place;


b) additional policy for the reimbursement of medical expenses for managing
directors;


c) additional policy for total permanent invalidity from sickness for
an  insured amount of Euro 280,759.91;


Such policies will be effective from 12:00 am the day before your employment.


10. Benefits


You will be entitled to the following fringe benefits:
a)  
You will be provided with a cell phone;


 
2

--------------------------------------------------------------------------------

 

b)  
You will be provided with a portable computer;

c)  
You will be provided with a car for miscellaneous use. You will be required to
pay to our Company an annual fee pursuant to the national tables published by
ACI with respect to the fringe benefits, which may be revised on a yearly basis,
deducted from your pay check on a monthly basis. You will be entirely
responsible for any traffic or criminal violations, which are not covered by the
applicable insurance Kasco and RCA. You will immediately return the car at the
time your employment terminates;

d)  
In addition to fuel, you will also be reimbursed small maintenance expenses, not
covered by the Leasing Company and actually documented.



11. National Collective Bargaining Contract


For what is not expressly mentioned or provided in this letter, reference is
made to the applicable National Collective Bargaining Contract for Managing
Directors of Industrial Companies.


Please return a copy of this letter duly signed as a sign of acceptance of all
the conditions described.


Also you declare to have received the original of this letter duly signed by the
legal representative.


Sincerely,


ITP Benelli S.p.A.
[Signature]




For acceptance
Date and signature


_____________________


Professional confidentiality obligation, obligation of loyalty


Any information and/or accounting fact that you may become aware of must be
exclusively used for the Company’s undertakings; therefore no news and/or
accounting information may be disclosed outside of the Company with specific
reference to articles 2104 and 2105 of the Italian Civil Code.


Signature for acceptance


_____________________

 
3

--------------------------------------------------------------------------------

 
